UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI

 

 

 

 

 

 

sess ee ee ee ee eB eB ewe Be ee ee ee eee ee eee ee x
UNITED STATES OF AMERICA,
-against- 17-cr-686 (LAK)
i wh titthveiuad Tema ses | - - — a
JAMES GATTO, aka “Sim,” ——— i
MERL CODE, and i fuspcspyy: 8 | ;
CHRISTIAN DAWKINS fi DOCUMENT | ~ , ; oo
| i
Defendants. f ELECTRONICAELY FILED {f . 5
wee eee x «# (poc#: ; Z
DATE FILED: | | f
MEMORANDUM opinion . f
Ba AREY Lag ets cempg oe eaten ween G8 Sk ao oe OES, sit
Appearances:
Edward B. Diskant
Eli Jacob Mark
Noah David Solowiejczyk
Aline R. Flodr
Assistant United States Attorneys
AUDREY STRAUSS

Attorney for the United States, Acting Under
Authority Conferred by 28 ULS.C. § 515

Michael Steven Schachter
Casey Ellen Donnelly
WILLKIE FARR & GALLAGHER LLP

Attorneys for Defendant James Gatto

Mark C, Moore
Andrew A. Mathias
William W. Wilkins
NEXSEN PRUET, LLC

 
Merl F. Code
OGLETREE DEAKINS NASH SMOAK & STEWART, PC

Attorneys for Defendant Merl Code

Steven A. Haney, Sr.

HANEY LAW Group PLLC

Attorney for Defendant Christian Dawkins

Brendan R. McGuire

Ronald C. Machen

Matthew T. Jones

WILMER CUTLER PICKERING HALE & DORR LLP

Attorneys for Proposed Intervenor National Collegiate

Athletic Association

Jonathan M. Albano
Victoria Peng
Moraan, LEWIS & Bockius, LLP

Attorneys for Proposed Intervenor Oath, Inc.

Lewis A. KAPLAN, District Judge.
‘This matter involves motions to intervene for the purpose of seeking records related
to this criminal case submitted by the National Collegiate Athletic Association (“NCAA”) and Oath,

Inc. (“Oath”). For the reasons explained below, the motions are denied.

Background
L Relevant Factual History

in October 2018, following a jury trial, the defendants were convicted of conspiracy
3

to commit, and the commission of, wire fraud relating to a corruption scheme involving NCAA
Division I college basketball. In March 2019, the Court sentenced defendant James Gatto to a 9-
month term of imprisonment and defendants Merl Code and Christian Dawkins each to a 6-month
term of imprisonment. Shortly before sentencing, the NCAA submitted a motion to intervene for the
purpose of obtaining materials related to the criminal case. Specifically, the NCAA seeks access to
twenty-four exhibits marked for potential introduction at trial and the unredacted sentencing
memorandum of James Gatto, along with its associated exhibits. The government opposes the
NCAA motion on two grounds. First, it argues that the NCAA does not have a proper basis to
intervene because it is a private entity secking access to further its own regulatory function rather
than to vindicate any public’s right of access to the materials. Second, it argues that even if the
NCAA did have a proper basis to intervene, it still would not be entitled to access the specific
records at issue.

In June 2019, Oath submitted a similar motion to intervene, seeking access to twenty
of the twenty-four proposed exhibits sought by the NCAA, and also to James Gatto’s unredacted
sentencing memorandum and accompanying exhibits. Oath operates a number of online properties
including Yahoo Sports — a sports news website that provides news coverage of collegiate and
professional sports. The government does not contest Oath’s basis to intervene, given that it is a
news organization seeking to vindicate the public’s claimed right of access to the documents in

question.' The government, however, continues to oppose disclosure of the particular records

 

Although the “Federal Rules of Criminal Procedure make no reference to a motion to
intervene in a criminal case[,] ... such motions are common [] to assert the public’s First
Amendment right of access to criminal proceedings.” United States v. Aref, 533 F.3d 72,
81 (2d Cir. 2008); See also United States v. Graham, 257 F.3d 143, 145-146 (2d Cir. 2001)
(recognizing the right of the media to intervene to obtain audio and video tapes that the
sought.

Discussion

£ Common Law Right of Access

“The Supreme Court has recognized a qualified right ‘to inspect and copy judicial
records and documents.” This “common law right of access to judicial documents is firmly rooted
in our nation’s history”? But “[w]hile the existence of the common law right to inspect and copy
judicial records is beyond dispute . . . it is equally clear that that right is not absolute.”* “[T]he
decision as to access is one best left to the sound discretion of the trial court, a discretion to be
exercised in light of the relevant facts and circumstances of the particular case.”

“Before any such common law right can attach ... a court must first conclude that
the documents at issue are indeed ‘judicial documents.’”® “Once the court has determined that the

documents are judicial documents and that therefore a common law presumption of access attaches,

 

government intended to present at a pretrial hearing).

Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019) (quoting Nixon vy. Warner Conunc’ns,
Inc., 435 U.S, 589, 597-98 (1978)).

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006).
Graham, 257 F.3d at 149 (internal citations and quotations omitted).
Nixon, 435 U.S. at 599.

Lugosch, 435 F.3d at 119.
5

it must determine the weight of that presumption.”’ Last in the analysis, “the court must “balance

2998

competing considerations against it.

A, Existence of Judicial Documents

The first issue is whether the requested documents constitute “judicial documents”
to which the presumption of access applies. The documents requested by the proposed intervenors
fall into the following categories: materials (1) offered into evidence but excluded by the Court at
trial, (2) used to refresh a witness’s recollection, or (3) discussed on the record but never moved into
evidence. These documents consist of transcripts of wiretapped calls, text messages, emails and
correspondence, financial records, and a document memorializing a witness’s prior statements to the
FBI? None of the documents were admitted into evidence at trial.

The government argues that “none of the requested records, which consist principally
of unadmitted exhibits and documents used to refresh a witness’s recollection, constitute ‘judicial

records’ for which the presumptive right of access attaches.”"°

 

id.

Id, at 120 (quoting United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995) (‘Amodeo
IP’).

Gov't Brief at 1.
10
July 22 letter at 1.

The government does not address specifically whether James Gatto’s sentencing
memorandum and its accompanying exhibits are judicial records. The NCAA states that
“the [g]overnment does not contest that James Gatto’s sentencing memorandum constitutes
a judicial record.” NCAA Reply at 5, fn. 7. For the reasons stated in the NCAA and Oath
motions, the Court considers the sentencing memorandum and accompanying exhibits to be
6

“(T]he definition of a ‘judicial document’ [] extend[s] to any material presented in a
public session of court ‘relevant to the performance of the judicial function and useful in the judicial
process’ whether or not it was formally admitted.”"’ However, the Second Circuit has emphasized
that “the mere filing of a paper or document with the court is insufficient to render that paper a
judicial document subject to the right of public access.”””

In United States v. Graham," the Second Circuit considered whether tapes played at
a pre-trial hearing, but not formally received in evidence, were judicial documents subject to the
common law right. The Court determined that the tapes were judicial documents, regardless of
whether they were formally received in evidence, because they “were instrumental in [the Court’s]
decision to detain the defendants,” which “constituted a determination of the defendant’s ‘substantive
rights.’”"4

More recently, the Second Circuit explained:
“a court performs the judicial function not only when it rules on motions cutrently

before it, but also when properly exercising its inherent supervisory powers. A
document is thus relevant to the performance of the judicial function if it would

 

judicial records. See United States v. Kravetz, 706 F.3d 47, 56 (ist Cir. 2013) (“Although
we previously have not decided the precise question of whether advocacy memoranda,
commonly submitted by the parties to the court in advance of sentencing, are “judicial
records’ entitled to a common law presumption of access, we have little doubt that they
are.”).

li

Graham, 257 F.3d at 153 (2d Cir. 2001) (quoting United States v. Amodeo, 44 F.3d 141, 146
(2d Cir. 1995) (“Amedeo P”),

12
Brown, 929 F.3d at 49 (quoting Amodeo Jf, 44 F.3d at 145).
257 F.3d 143.

Id. at 153.
7

reasonably have the tendency to influence a district court’s ruling on a motion or in
the exercise of its supervisory powers, without regard to which way the court
ultimately rules or whether the document ultimately in fact influences the court’s
decision.”
Of particular relevance to certain documents sought in this case, the Circuit went on
to state that
“motions to compel testimony, to quash trial subpoenae, and to exclude certain
deposition testimony . . . call upon the court to exercise its Article III powers.
Moreover, erroneous judicial decision-making with respect to such evidentiary and
discovery matters can cause substantial harm. Such materials are therefore of value
to those monitoring the federal courts. Thus, all documents submitted in connection
with, and relevant to, such judicial decision-making are subject to at least some
presumption of public access.”"
However, in explaining that documents submitted to a court for its consideration in a summary
judgment motion constitute judicial documents as a matter of law, the Circuit stated that this
conclusion “relies on the general principle that parties may be assumed to have supported their

papers with admissible evidence and non-frivolous arguments. Insofar as a district court has, through

striking a filing, specifically found that assumption inapplicable, the categorical rule . . . may not

17

apply.

Of course, this Court excluded the proposed exhibits at trial precisely because it
determined that they were inadmissable. If inadmissable evidence does not necessarily qualify as
a judicial document when filed with a motion for summary judgment, it is reasonable to conclude

that the same result might apply when sought to be introduced at trial. However, the Brown panel

 

Brown, 929 F.3d at 49 (emphasis in original) (interna! citations and quotations omitted).
16

id. at 50 Ginternal citation and quotation omitted).
17

Id. at fn. 12 (internal citation omitted).
8
stated also that decisions respecting the “court’s authority to oversee discovery and control the
evidence introduced at trial” itself are exercises of judicial power.'* And while the exercise of that
authority might be “ancillary to the court’s core role in adjudicating a case,””” filings submitted in
connection with such determinations are judicial documents nonetheless.

The government argues that “there is some reason to doubt [that the proposed
exhibits] even constitute ‘judicial documents’” because “[t]he Second Circuit has repeatedly
restricted that term to those materials Aled with the Court.””” Indeed, the relevant language from
Brown v. Maxwell involved the “presumption of public access in filings submitted in connection

»21 While the relevant case law often has addressed

with discovery disputes or motions in limine.
materials filed with the Court, we do not consider this to be a necessary condition to qualify as a
judicial document. Rather, a document still can be a “judicial document” if its contents affected a
party’s substantive legal rights, even if it was never formally filed with the Court.”

For the purposes of these motions, we assume, without deciding, that exhibits offered

into evidence to which this Court made a substantive determination regarding their admissibility are

 

id. at 50.

fa.
20

Brief at 9.
2k

Brown, 929 F.3d at 49 (emphasis added).
22

See Newsday LLC v. Cty. of Nassau, 730 F.3d 156, 169 (2d Cir. 2013) (Lohier, J.,
concurring) (emphasis added) (“Keeping that description in mind makes it relatively easy
for me to conclude that the Report is a judicial document: although it was never filed, its
contents were central to the District Court’s determination of Schmitt’s ‘substantive legal
rights’ in the contempt proceeding.”).
judicial documents to which the presumptive right of access applies.”

The same assumption, however, is not afforded to documents merely shown to
witnesses or otherwise discussed in Court but not offered into evidence. We agree with the
government that these documents were neither relevant to the performance of the judicial function
nor useful in the judicial process.“ The Court never was asked to take any action with respect to
these documents. Nor were they relied upon by the Court in the performance of its duties or in the
exercise of its supervisory powers. Oath acknowledges as much in stating that these documents
“were not relied upon by the court in making a judicial ruling on sentencing or on the admissibility
of evidence.”

The Second Circuit’s decision in Newsday LLC vy. County of Nassau’® provides a
useful comparison. In that case, the Circuit considered whether a report used to refresh a witness’s

recollection during testimony in a contempt proceeding was a judicial document. The Newsday panel

concluded that it was not, noting that only the witness’s testimony, and “not the material used to

 

23

Irrespective of whether the documents sought to be admitted into evidence at trial qualify
as judicial documents to which a presumptive right of access applies, for the reasons
explained below, disclosure would still be inappropriate in these particular circumstances.

24

See Graham, 257 F.3d at 153 (“Because we find that the question whether the tapes at issue
are judicial documents within the meaning of the common law privilege . . . does not turn
on whether they were formally admitted as evidence, we must return to the more general
question whether they are relevant to the performance of the judicial function and useful in
the judicial process.”’)

25
Oath Brief at 14.
26
730 F.3d 156 (2d Cir. 2013).
10

refresh his recollection, could be relied on by the court in deciding the contempt application.””’

Likewise in this case, only the witness’s testimony, and not the documents used to refresh the
witnesses’s recollection, could be relied on or were in any way relevant in determining the
substantive rights of the defendants on trial. ‘hese materials, therefore are “not the type[s]| of judicial

documents to which the [] right attaches.””*

B, The Weight of the Presumption
With respect to the exhibits offered in evidence at trial, we now “must determine the
weight of thle] presumption” of access attaching to them.”
“(The weight to be given the presumption of access must be governed by the role of
the material at issue in the exercise of Article IIT judicial power and the resultant
value of such information to those monitoring the federal courts. Generally, the
information will fall somewhere on a continuum from matters that directly affect an
adjudication to matters that come within a court’s purview solely to insure their
irrelevance.”*°
The presumption has been given great weight “where the requested documents had been introduced

at trial .. . or had otherwise been material to a court’s disposition of a case on the merits.”?! That

strong presumption “largely derived from the role those documents played in determining litigants’

 

27

 

id. at 167.
28
td.
29
' Lugosch, 435 F.3d at 119.
30
Amodeo I, 71 F.3d at 1049,
3
Graham, 257 F.3d at 151.

 
11

substantive rights—conduct at the heart of Article I]]—and from the need for public monitoring of
that conduct.” The presumption is weakest with respect to documents “such as preliminary
settlement documents, which have not yet been submitted to a court for ratification,” because they
“nlay a negligible role in the trial judge’s exercise of Article III judicial power.”

The proposed intervenors argue that the decision whether to admit documents into
evidence constitutes an adjudication as to the defendant’s substantive legal rights, and that therefore,
the documents enjoy a strong presumption of access. They argue that defendants “explicitly asked
the Court to wield its Article ITT powers and permit them to show the exhibits to the jury” and that
the documents, therefore were “presented to the court to invoke its powers or affect its decisions.”
The government takes a narrower view with respect to what constitutes a

determination of a litigant’s substantive legal rights. It claims that many of the exhibits were

excluded due to their “lack of probative value to any issue properly before the jury.”” Therefore,

 

32

id. (internal quotation omitted).
33

id, (internal citations and quotations omitted).
34

NCAA Reply at 6-7 (quoting Bernstein v. Bernstein Litowitz Berger & Grossman LEP, 814
F.3d 132, 142 (2d Cir, 2016).

The NCAA acknowledges that “not every document to which it seeks access stands on equal
footing” and that “[e]xhibits put directly before the Court for an admissibility decision . .
. enjoy a stronger presumption of access than the exhibits used to refresh a witness’s
recollection [] or other exhibits that were only discussed on the public record.” NCAA
Reply at 7, fn. 8. Having concluded that only the documents put directly before the Court
for an admissibility decision qualify as judicial records entitled to any presumption of public
access, we do not consider the weight of the presumption with respect to the other
documents.

35
Gov’t Brief at il.
12
according to the government, the documents “came within [the] court’s purview solely to insure their
irrelevance” and consequently fall on the weakest end of the presumption of access continuum.”* At
the core of the disagreement is the government’s contention that the proposed intervenors “appear| |
to conflate judicial determination of whether to admit a particular record with judicial determination
of a party’s claim on the merits.”

In United States v. Graham, the Second Circuit explained that “[t]he detention of
criminal defendants pending trial is a quintessential exercise of a court’s Article I judicial power,
and the public has a legitimate interest in monitoring a court’s use of that power.”** It therefore
determined that tapes which formed “the primary basis for the district court’s decision to detain the
defendants pending trial” were entitled to a strong presumption of access.” Relying on a comment
in Graham that the presumption of access to documents submitted on an unsuccessful motion for
summary judgment “is appreciably weaker,’ the government asks that we apply this weaker
presumption also to evidence that was submitted to the Court for admission but ultimately not

received."' The Second Circuit recently clarified that “it is well-settled that documents submitted

to a court for its consideration in a summary judgment motion are—as a matter of law—judicial

 

36

Gov’t Brief at 11 (quoting Amodeo I, 71 F.3d at 1049).
37

Id, at 12,
38

257 F.3d at 154.
39

Ia.
40

Id. at 151.
Al

Gov’t Brief at 12.

 
13

documents to which a strong presumption of access attaches.”” This strong presumption applies
whether or not the motion is granted, as the Court has “expressly rejected the proposition that
different types of documents might receive different weights of presumption based on the extent to
which they were relied upon in resolving a motion for summary judgment.”

In Brown v. Maxwell, when considering the weight of the presumption of access over
filings “related to, inter alia, motions to compel testimony, to quash trial subpoena, and to exclude
certain deposition testimony,” the Circuit stated that:

“Although a court’s authority to oversee discovery and control the evidence
introduced at trial surely constitutes an exercise of judicial power, we note that this
authority is ancillary to the court’s core role in adjudicating a case. Accordingly, the
presumption of public access in filings submitted in connection with discovery
disputes or motions in limine is generally somewhat lower than the presumption
applied to material introduced at trial, or in connection with dispositive motions such
as motions for dismissal or summary judgment. Thus, while a court must still
articulate specific and substantial reasons for sealing such material, the reasons
usually need not be as compelling as those required to seal summary judgment
filings.”

As previously stated, the documents sought to be introduced into evidence, but not
admitted by the Court, implicated an exercise of judicial power. We therefore assume for purposes
of these motions that these documents are “subject to at least some presumption of access.” As the

Court’s exercise of authority with respect to these materials is, however, “ancillary to the court’s role

in adjudicating a case,” the weight of the presumption of access to these materials is diminished.

 

42
Brown, 929 F.3d at 48 (internal quotation omitted).
43
id. Gnternal quotation omitted).
44
fd. at 50 (internal citation omitted).

 
14
Cc. Countervailing Factors

“Once the weight of the presumption is determined, a court must balance competing
considerations against it.’ Countervailing factors include: “(i) the danger of impairing law
enforcement or judicial efficiency and (ii) the privacy interests of those resisting disclosure.”

[Paragraph redacted and filed in sealed unredacted version of this opinion. |

With regard to all other materials, the government argues that“[t]here is a strong
privacy interest of third-parties that would be adversely impacted by release of the materials the
NCAA seeks or the unsealing of the limited redactions in Gatto’s sentencing submission.”*’ The
proposed intervenors argue that this singular countervailing interest is insufficient to outweigh the
presumption of access to these documents:

“TT Jhe privacy interests of innocent third parties ... should weigh heavily ina court’s
balancing equation.””"* Such interests “are a venerable common law exception to the presumption
of access.” Furthermore, “courts have the power to insure that their records are not ‘used to gratify
private spite or promote public scandal,’ and have ‘refused to permit their files to serve as reservoirs

of libelous statements for press consumption.’””°

 

45

Amodeo I, 71 F.3d at 1050.
46

dd.
47

Gov't Brief at 14.
48

Amodeo H, 71 F.3d at 1050 (internal quotation omitted).
49

fd. at 1051 (internal quotation omitted).
50

id. (quoting Nixon, 435 U.S. at 598.
i)

The government claims that the privacy interests of third-parties “weigh in favor of
maintaining the materials under seal because: (i) the records sought are quintessentially private
documents that include some of the most intimate forms of communication; (ii) the release of the
records could result in potential harm or injury to third parties not involved in the instant criminal
case or ancillary litigation; and (iii) the reliability of the information in the requested materials, which
includes hearsay, speculation and rumor, also weighs against unsealing.”*' We address each of these

arguments in further detail.

i. Subject Matter of the Documents

“In determining the weight to be accorded an assertion of a right of privacy,
courts should first consider the degree to which the subject matter is traditionally considered private
rather than public.”*”’ In this regard, the Second Circuit has explained that “[flinancial records ofa
wholly owned business, family affairs, illnesses, embarrassing conduct with no public ramifications,
and similar matters will weigh more heavily against access than conduct affecting a substantial
portion of the public.””’
The government argues that the materials are “quintessentially private documents, and

include some of the most intimate forms of communication, including phone calls (obtained pursuant

to Title III wiretaps), text messages (obtained by grand jury subpoenas and search warrants), and

 

51

July 22 Letter at 2.
52

Amodeo H, 71 F.3d at 1051,
53

Id.
16

emails (obtained through the same types of processes).””"

The proposed intervenors claim that any privacy interests the third-parties have in
many of these documents is diminished because their contents—including the names of the third-
parties and their purported activities—were discussed elsewhere on the public record, and portions

have already been widely disseminated in the media.”

il. Nature and Degree of the Injury

After considering the subject matter of the documents, “[t]he nature and degree of the
injury must also be weighed.” “This will entail consideration not only of the sensitivity of the
information and the subject but also of how the person seeking access intends to use the
information.”*” For example, [c]ommercial competitors seeking an advantage over rivals need not
be indulged in the name of monitoring the courts, and personal vendettas similarly need not be
aided.”

The government argues that the NCAA seeks these materials for the purpose of
investigating potential rule violations and taking enforcement action if warranted, which is “at core

a commercial or private interest,” and therefore subservient to the privacy interests of the third-

 

54
Gov’t Brief at 14.
55
NCAA Reply at 8-9; Oath Brief at 11, fn. 4.
56
Amodeo IT, 71 F.3d at 1051.
57
Id.
58
Id.
17

parties. We do not consider the NCAA’s actions to be, as the government suggests, akin to
commercial competitors seeking advantage over rivals or using the courts in the aid of personal
vendettas. But we acknowledge the potential harm that could befall third-parties as a result of the
professed actions of the NCAA in requesting these documents. In any event, and irrespective of the
NCAA’s motives, the government concedes that Oath seeks the documents to vindicate the public’s

right of access to these materials.

iii. Reliability of the information

Jn balancing the privacy interests of third parties,

“The court should consider [also] the reliability of the information. Raw, unverified

information should not be as readily disclosed as matters that are verified. Similarly,

a court may consider whether the nature of the materials is such that there is a fair

opportunity for the subject to respond to any accusations contained therein.”””
In Amodeo II, the Court drew a distinction between unsealing different parts of a report that, on the
one hand, contained unsworn accusations of “doubtful veracity” which “would circulate accusations
that cannot be tested by the interested public,” and on the other, material that contained “little
unverifiable hearsay and no material that might be described as scandalous, unfounded, or
speculative.” The government claims that “the reliability of the requested materials, which includes

hearsay and rumor, as well as the possibility of prompt action without the possibility for third parties

to respond also weighs in favor of unsealing.”* The proposed intervenors claims that “this position

 

59

Ta.
60

Amodeo H, 74 F.3d at 1052.
61

Gov’t Brief at 15.
18

underestimates the public’s ability to dispassionately monitor the functioning of the court system,

and, indeed, undermines the very reason why the public is permitted to intervene in the first place.””

iv. Analysis

At bottom, the requested materials all share the common feature of implicating
individuals other than the defendants in potential NCAA rule violations. The third-parties
themselves are parties to some of the communications reflected in the documents. Most involve
references to the conduct of other individuals not party to the communications. For example, DX
25T and DX 28T reflect transcribed communications of wiretapped calls between one of the
defendants and a third party, which references the conduct of others. Exhibits DX 101, DX 102,
DX162, DX 199, DX 219 and DX 223 reflect text messages, many of which are between third parties
and reference other individuals not involved in those discussions. Exhibits DX 1011, DX 1301, DX
1302 and DX 1313 are emails between or among one of the defendants and other individuals, which
reference also third parties not involved in the discussions. DX 1958 is a letter written on university
letterhead, purporting to copy two other individuals in its distribution. Unlike the other materials
in question, this document appears to have been written and transmitted for an official university
purpose, and does not involve private methods of communication. But in all cases, the third-parties
referenced in these documents could be harmed by disclosure of the additional information not
already reported in the media.

As previously mentioned, the materials relate to potential rule violations of third-

 

62
NCAA Reply at 10.
19

parties not on trial in this action, which might be regarded by certain segments of the public as
scandalous conduct. Disclosure carries the risk of significant reputational and professional
repercussions for those referenced in the documents. That some information relating to the
documents in question already has been discussed on the public record or reported in the media does
not mean that the third-parties concerned have lost any remaining privacy interests in their contents.”
We agree with the government that the information in these documents consists of hearsay,
speculation and rumor. Furthermore, the individuals referred to in these documents are not standing
trial. They will not have the opportunity to test the reliability of the information contained in these
materials nor respond adequately to any inferences that might be drawn on the basis of this
information. In other words, the documents are of a sensitive nature, and the degree of potential
injury is high.

The Court has reviewed also the redactions in the Gatto sentencing memorandum and
its accompanying exhibits. These redactions likewise pertain to alleged NCAA rule violations on

1° For the reasons stated above, the third-

the part of individuals other than the defendants on tria
parties referred to in these documents have a strong privacy interest in this information.

Additionally, the presumption of access to the redacted information contained in the sentencing

 

63

See, e.g., Matter of New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987) (“much of the
Title III material contained in the papers has already been publicized. Nonetheless, limited
redaction of the Title I. material in the papers may still be appropriate.”).

64

Some of the redactions in certain exhibits to the sentencing memorandum appear to be
routine and non-controversial, such as the redactions of certain signatures (where the
identity of the signor is disclosed), DI 282-48 at ECF 8, or the identities ofall of the students
on a University of Kansas squad list showing, infer alia, the amount of financial aide that
each of them received, DI 282-47 at ECF 1-2. We assume that this is not the type of
information that the proposed intervenors seek to access through their motions.
20

memorandum is minimal because it was utterly immaterial to the sentence that the Court imposed.
In response to the “everyone else was doing it” line of argument, the Court noted:

“I don’t buy the argument that that means I should impose a lenient sentence to avoid

unwarranted disparities, because when the sentencing guidelines and the statute talk

about unwarranted disparities, they’re talking about disparities in sentences, not
disparities that result because somebody else didn’t get caught and you did, which is
what we’re mostly dealing with here.”

Just as documents reflecting potential rule violations of other individuals not on trial
were irrelevant to the criminal trial, these arguments were immaterial in determining the sentence
that the defendants received. This information therefore played a negligible if any role in the
exercise of Article III judicial power and the resultant value of such information to those monitoring
the federal courts is minimal. As such, the privacy interests of the third-parties outweighs the
public’s right of access to these materials.

In sum, the Court has considered the privacy interests of the third-parties referenced
in the documents sought for admission into evidence at trial and in the redacted portions of James

Gatto’s sentencing memorandum in relation to the weight of presumption of public access, and

concludes that disclosure is unwarranted.

LT. First Amendment Right of Access
“In addition to the common law right of access, it is well established that the public

and the press have a ‘qualified First Amendment right to attend judicial proceedings and to access

 

65
Sentencing Transcript [DI 299] at 33-34.
21
certain judicial documents.’’ The Second Circuit has articulated two different approaches in
deciding whether the First Amendment right applies to particular material. “The
‘experience-and-logic’ approach applies to both judicial proceedings and documents, and asks “both
whether the documents have historically been open to the press and general public and whether
public access plays a significant positive role in the functioning of the particular process in
question.’’’ “The second approach—which we adopt only when analyzing judicial documents
related to judicial proceedings covered by the First Amendment right---asks whether the documents
at issue ‘are derived from or are a necessary corollary of the capacity to attend the relevant
proceedings.’

“A court’s conclusion that a qualified First Amendment right of access to certain

9169

judicial documents exists does not end the inquiry. Rather, “[d]ocuments may be sealed if

specific, on the record findings are made demonstrating that closure is essential to preserve higher
values and is narrowly tailored to serve that interest.””” “Broad and general findings by the trial

court, however, are not sufficient to justify closure.”

 

66

Lugosch, 435 F.3d at 120 (quoting Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91 (2d
Cir. 2004).

67
Newsday, 730 F.3d at 164 (quoting Lugosch, 435 F.3d at 120),
68
Ia.
69
Lugosch, 435 F.3d at 120.
70
in ve New York Times Co,, 828 F.2d at 116 (internal quotation marks omitted).
n
la.
22

To begin, access to these documents does not derive from, nor are they a necessary
corollary of, the capacity to attend the trial. As the government points out, these documents were
not shown to those who attended the proceeding. The trial transcript conveys all relevant
information that those in attendance knew of the information they contained. Second, the proposed
intervenors provide no authority for the proposition that any of the proposed exhibits are of the type
that historically have been open to the press. Nor does public access to documents ruled
inadmissable play a positive role in the functioning of the criminal trial.

Finally, while Brown vy. Maxwell supports the proposition that documents sought to
be admitted into evidence are entitled to some diminished degree of the common law presumption
of access, the Brown Court did not so find with respect to the qualified First Amendment right of
access. It noted specifically that documents submitted to a court for its consideration in a summary
judgment motion are judicial documents “to which a strong presumption of access attaches, under
both the common law and the First Amendment.” But in considering the other sealed materials,
which like the documents in question in this case pertain to “a court’s authority to oversee discovery
and control the evidence introduced at trial,” the Court analyzed only whether the common law
presumption of access attached to those materials. Therefore, we conclude that these are not the type

of documents to which the qualified First Amendment right of access applies.”

 

72
929 F.3d at 47,
23

For reasons previously stated, the redacted information from James Gatto’s sentencing
memorandum is not subject to the First Amendment right of access because it did not play
a significant positive role in the functioning of the defendants’ sentencing proceedings.
However, even assuming, arguendo, that the First Amendment right of access applied to this
information, closure of the limited redactions therein is essential to preserve the higher value
of protecting the privacy rights of third-parties and is narrowly tailored to serve that interest,
for the reasons discussed above.
23

Conclusion

For the foregoing reasons, the motions of the NCAA and Oath to intervene for the

purpose of obtaining the requested materials are denied.”

Dated:

SO ORDERED.

September 3, 2019

 

 

74

Because the government concedes that Oath is a proper party to assert the public’s right of
access and, in any event, we hold that disclosure of these materials would be inappropriate,
we have no reason to address the arguments relating to whether the NCAA has a proper
basis to intervene in this action.

 

 
